McNamee, J. (dissenting).
Hull Grummond & Co. was the landlord and Whipple, Inc., leased a part of the premises from the landlord. Claimant was employed by the landlord as watchman and fireman at eighteen dollars a week; and he was permitted to sweep out and remove papers from the part of the premises occupied by Whipple, Inc., for which the latter paid him two dollars and fifty cents per week. The cleaning up was done between “ rounds ” as watchman. In the nature of the employment the watchman’s job was continuous. Claimant was injured while removing papers 'for Whipple, Inc. Although claimant received about two-fifteenths of his entire compensation from Whipple, Inc., and about thirteen-fifteenths from Hull Grummond & Co., an award was made payable equally by these employers. I regard the award as unreasonable and unjust, and also a violation of the statute. The employments were entirely separate and the jobs unrelated, except as to time and place; and no task was done for either employer in *871which the other was concerned. While the Board may not be required to be arithmetically accurate in the apportionment of awards, the disparity here is such as to challenge the conscience. And, further, it seems to me that this sweeping and composite decision disregards the judicial function. Subdivision 6 of section 15 of the Workmen’s Compensation Law provides the limits of compensation; and, also, that it shall not “ be less than eight dollars per week; provided, however, that if the employee’s wages at the time of injury are less than eight dollars per week, he shall receive his full weekly wages.” In so far as Whipple, Inc., was concerned, and its insurance carrier, complainant received two dollars and fifty cents per week, but the award required them to pay four dollars and sixty cents per week. The award here disregards the contract of labor between complainant and Whipple, Inc., for a wage of two dollars and fifty cents a week, and the contract of insurance between Whipple, Inc., and its carrier, for a premium on that basis. But, despite this weekly wage base, they are required to pay compensation in excess of that amount, and that in contravention of the statute.
Rhodes, J., concurs.